COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        The State of Texas v. Keirra Peterson

Appellate case number:      01-19-00137-CR

Trial court case number:    1529626

Trial court:                177th District Court of Harris County

      Appellee, Keirra Peterson, has filed her third motion to extend time to file her brief,
seeking a 30-day extension for a total of 138 days since appellee’s brief was originally due
on August 14, 2019. Appellant filed this motion notwithstanding the Court’s prior
admonishment that no further extensions would be granted. The Court grants appellee’s
motion and orders appellee to file her brief on or before January 13, 2020.

       No further extensions will be granted. If appellee does not file her brief by January
13, 2020, the Court will abate this appeal and remand to the trial court to immediately
conduct a hearing to determine, among other things, whether good cause exists to relieve
appellee’s appointed counsel, Natalie L. Schultz, of her duties and appoint new counsel.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: _December 12, 2019___